Order issued February   7 ,2013




                                           In The
                                  atnurt nf App£aln
                        lliift4 ilintri.ct nf W£xan at ilallan
                                    No. 05-11-00887 -CV


                           IN RE PHILLIPPE PADIEU, Relator


               Original Proceeding from the 219th Judicial District Court
                                 Collin County, Texas
                          Trial Court Cause No. 219-82280-07


                                       ORDER
                          Before Justices Francis, Myers, and Evans

      Based on the Court's opinion of this date, we DISMISS relator's petition for writ of